--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).


PROMISSORY NOTE
 
Issuance Date: As of December 31, 2014
Effective Date: As of February 6, 2015
 
$1,000,000.00
 
FOR VALUE RECEIVED, THE MINT LEASING NORTH, INC., a Texas corporation
(“Borrower”), whose address is 323 N. Loop West, Houston, TX 77008, hereby
promises to pay to the order of TCA Global Credit Master Fund, LP, a Cayman
Islands limited partnership, with an office located at 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, Nevada 89169, and its successors or assigns
(collectively, the “Holder”), on or before the Maturity Date (as defined in the
Credit Agreement): (i) the principal amount of One Million and No/100 Dollars
($1,000,000.00); together with (ii) interest on the unpaid principal balance
hereof at the rate of eleven percent (11%) per annum commencing as of the
effective date hereof; together with (iii) all other Obligations due, owing and
payable under the terms of the Credit Agreement and all other Loan Documents,
all in accordance with the terms hereof and the terms and provisions of that
certain Credit Agreement between the Borrower and the Holder dated as of
December 31, 2014, but made effective as of February 6, 2015 (such Credit
Agreement, as amended, supplemented, renewed, or modified from time to time, the
“Credit Agreement”).  This Promissory Note (this note, and all modifications,
extensions, future advances, supplements, and renewals thereof, and any
substitutions therefor, hereinafter referred to as the “Note”) shall be payable
in accordance with the terms of the Credit Agreement and the specific terms set
forth below.  Capitalized words and phrases not otherwise defined herein shall
have the meanings assigned thereto in the Credit Agreement.


1.           Payments.


(a)           Payment Premium.  In addition to the interest at the Interest Rate
accruing under this Note, there shall be due and payable under this Note a
payment premium of seven percent (7%) of the face amount hereof (the “Premium”),
which Premium shall be due and payable as provided below.


(b)           Monthly Payments.  The Borrower shall make monthly payments of
principal and interest to the Holder, commencing on the sixth (6th) day of
March, 2015, and on the sixth (6th) day of each consecutive calendar month
thereafter while this Note is outstanding, until the Maturity Date, based on the
payment and amortization schedule attached hereto as Exhibit “A”.  In the event
the sixth (6th) day of any calendar month on which a payment is due hereunder is
not a Business Day, then said payment shall be due on the first Business Day
thereafter occurring.


(c)           Prepayment Prior to Maturity.  The Borrower, at its option, shall
have the right to prepay this Note in full and for cash, at any time prior to
the Maturity Date, with three (3) Business Days advance written notice (the
“Prepayment Notice”) to the Holder. The amount required to prepay this Note in
full pursuant to this Section 1(c) shall be equal to: (i) the aggregate
principal amount then outstanding under this Note; plus (ii) all accrued and
unpaid interest due under this Note as of the prepayment date; plus (iii) all
accrued and unpaid Premium due under this Note as of the prepayment date; plus
(iv) all other costs, fees, charges, and all other Obligations due and payable
hereunder or under any other “Loan Documents” (as hereinafter defined)
(collectively, the “Prepayment Amount”).  The Borrower shall deliver the
Prepayment Amount to the Holder on the third (3rd) Business Day after the date
of the Prepayment Notice.

 
1

--------------------------------------------------------------------------------

 

(d)           Payment at Maturity.  The principal amount of this Note, together
with all accrued and unpaid interest, all accrued and unpaid Premium, and all
other sums due and payable hereunder and/or under any other Loan Documents, are
and shall be due and payable in full to the Holder by no later than 2:00 P.M.,
EST, on the Maturity Date.


(e)           Payment of Default Interest.  Any amount of principal, interest,
Premium, or other sums due on this Note or any other Loan Documents which are
not paid when due shall bear interest from the date due until such past due
amount is paid in full at the Default Rate.


(f)           Late Fee. If all or any portion of the payments of principal,
interest, Premium, or other charges due hereunder are not received by the Holder
within five (5) days of the date such payment is due, then the Borrower shall
pay to the Holder a late charge (in addition to any other remedies that Holder
may have) equal to five percent (5%) of each such unpaid payment or sum.  Any
payments returned to Holder for any reason must be covered by wire transfer of
immediately available funds to an account designated by Holder, plus a $100.00
administrative fee charge.  Holder shall have no responsibility or liability for
payments purportedly made hereunder but not actually received by Holder, and the
Borrower shall not be discharged from the obligation to make such payments due
to loss of same in the mails or due to any other excuse or justification
ultimately involving facts where such payments were not actually received by
Holder.


(g)           General Payment Provisions.  Interest and Premium shall be
calculated on the basis of a 360-day year, and shall accrue daily on the
outstanding principal amount outstanding from time to time for the actual number
of days elapsed, commencing as of the effective date hereof until payment in
full of the outstanding principal, together with all accrued and unpaid
interest, Premium, and other amounts which may become due hereunder or under any
Loan Documents, has been received and cleared to the Holder.  All payments
received and actually collected by Holder hereunder shall be applied first to
any costs, fees and expenses due or incurred hereunder or under any other Loan
Documents, second to payment of the Premium due hereunder, third to accrued and
unpaid interest hereunder, and last to reduce the outstanding principal balance
of this Note.  All payments on this Note shall be made in lawful money of the
United States of America in the manner required by the Credit Agreement.


2.           Secured Nature of Note.  This Note is being issued in connection
with the Credit Agreement.  The indebtedness evidenced by this Note is also
secured by all of the Collateral of the Borrower and various other instruments
and documents referred to in the Credit Agreement as the “Loan Documents” (which
term shall have the same meaning in this Note as such term is given in the
Credit Agreement). All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in any of the Loan
Documents which are to be kept and performed by the Borrower are hereby made a
part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein, and the Borrower covenants and agrees to keep
and perform them, or cause them to be kept or performed, strictly in accordance
with their terms.

 
2

--------------------------------------------------------------------------------

 

3.           Defaults and Remedies.


(a)           Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” hereunder: (i) the Borrower shall fail to
pay any installment of interest, principal, Premium, or other sums due under
this Note or any other Loan Documents when any such payment shall be due and
payable; (ii) the Borrower or any of its Subsidiaries makes an assignment for
the benefit of creditors; (iii) any order or decree is rendered by a court which
appoints or requires the appointment of a receiver, liquidator or trustee for
the Borrower or any of its Subsidiaries, and the order or decree is not vacated
within ninety (90) days from the date of entry thereof; (iv) any order or decree
is rendered by a court adjudicating the Borrower or any of its Subsidiaries,
insolvent, and the order or decree is not vacated within ninety (90) days from
the date of entry thereof; (v) the Borrower or any of its Subsidiaries files a
petition in bankruptcy under the provisions of any bankruptcy law or any
insolvency act; (vi) the Borrower or any of its Subsidiaries admits, in writing,
its inability to pay its debts as they become due; (vii) a proceeding or
petition in bankruptcy is filed against the Borrower or any of its Subsidiaries,
and such proceeding or  petition is not dismissed within ninety (90) days from
the date it is filed; (viii) the Borrower or any of its Subsidiaries files a
petition or answer seeking reorganization or arrangement under the bankruptcy
laws or any law or statute of the United States or any other foreign country or
state; (ix) the occurrence of any breach, default or “Event of Default” (as such
term may be defined in any of the other Loan Documents) under the Credit
Agreement or any other Loan Documents; or (x) the Borrower shall fail to
perform, comply with or abide by any of the material stipulations, agreements,
conditions and/or covenants contained in this Note or any other Loan Documents
on the part of the Borrower to be performed, complied with, or abided by, and
such failure is not cured within ten (10) days after written notice of such
failure is delivered by Holder to the Borrower (provided that if the failure to
perform or default in performance is not capable of being cured, in Holder’s
sole discretion, then the cure period set forth herein shall not be applicable
and the failure or default shall be an immediate Event of Default hereunder).


(b)           Remedies.  Upon the occurrence of an Event of Default, the
interest on this Note shall immediately accrue at the Default Rate, and, in
addition to all other rights or remedies the Holder may have, at law or in
equity, the Holder may, in its sole discretion, accelerate full repayment of all
principal amounts outstanding hereunder, together with accrued interest thereon,
together with all Premium amounts due thereon, together with all other fees,
charges and amounts due under any Loan Documents, together with all attorneys’
fees, paralegals’ fees and costs and expenses incurred by the Holder in
collecting or enforcing payment hereof (whether such fees, costs or expenses are
incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and together with all other
Obligations due by the Borrower hereunder and under the Loan Documents, and all
such amounts shall thereafter accrue interest at the Default Rate,  all without
any relief whatsoever from any valuation or appraisement laws, and payment
thereof may be enforced and recovered in whole or in part at any time by one or
more of the remedies provided to the Holder at law, in equity, or under this
Note or any of the other Loan Documents.  In connection with the Holder’s rights
hereunder upon an Event of Default, the Holder need not provide, and the
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately enforce any and all of its rights and
remedies hereunder and all other remedies available to it in equity or under
applicable law.


(c)           Exercise of Remedies.  The remedies of the Holder as provided
herein and in any of the other Loan Documents shall be cumulative and concurrent
and may be pursued singly, successively or together, at the sole discretion of
the Holder, and may be exercised as often as occasion therefor shall occur; and
the failure to exercise any such right or remedy shall in no event be construed
as a waiver or release thereof.

 
3

--------------------------------------------------------------------------------

 


4.           Lost or Stolen Note.  Upon notice to the Borrower of the loss,
theft, destruction or mutilation of this Note, and, in the case of loss, theft
or destruction, of an indemnification undertaking by the Holder to the Borrower
in a form reasonably acceptable to the Borrower and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the Borrower
shall promptly execute and deliver a new Note of like tenor and date and in
substantially the same form as this Note.


5.           Cancellation.  After all principal, accrued interest, Premium, and
all other Obligations at any time owed on this Note or any other Loan Documents
have been indefeasibly paid in full, and there are no existing or outstanding
commitments for Holder to make any loans or other advances of credit to Borrower
under the Credit Agreement or otherwise, this Note shall be canceled by Holder.


6.           Waivers.  Borrower hereby waives and releases all benefit that
might accrue to the Borrower by virtue of any present or future laws exempting
any property that may serve as security for this Note, or any other property or
Collateral, real or personal, or any part of the proceeds arising from any sale
of any such property or Collateral, from attachment, levy, or sale under
execution, exemption from civil process, or extension of time for payment,
including, without limitation, any and all homestead exemption rights of the
Borrower; and the Borrower agrees that any property that may be levied upon
pursuant to a judgment obtained by virtue hereof, on any writ of execution
issued thereon, may be sold upon any such writ in whole or in part in any order
or manner desired by Holder.  In addition, the Borrower and all others who are,
or may become liable for the payment hereof: (i) severally waive presentment for
payment, demand, notice of nonpayment or dishonor, protest and notice of protest
of this Note or the other Loan Documents, and all other notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note or the other Loan Documents; (ii) expressly consent to all
extensions of time, renewals or postponements of time of payment of this Note or
the other Loan Documents from time to time prior to or after the maturity of
this Note without notice, consent or further consideration to any of the
foregoing; (iii) expressly agree that the Holder shall not be required first to
institute any suit, or to exhaust its remedies against the Borrower, or any
other Person or party to become liable hereunder or against any Collateral that
may secure this Note in order to enforce the payment of this Note; and (iv)
expressly agree that, notwithstanding the occurrence of any of the foregoing
(except the express written release by the Holder of any such Person), the
undersigned shall be and remain, directly and primarily liable for all sums due
under this Note.


7.           Governing Law; Venue.  The Borrower irrevocably agrees that any
dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida.  This
provision  is intended to be a “mandatory” forum selection clause and governed
by and interpreted consistent with Florida law.  Borrower hereby consents to the
exclusive jurisdiction and venue of any state or federal court having its situs
in said county (or to any other jurisdiction or venue, if Holder so elects), and
waives any objection based on forum non conveniens. Borrower hereby waives
personal service of any and all process and consents that all such service of
process may be made by certified mail, return receipt requested, directed to
Borrower, as applicable, as set forth herein or in the manner provided by
applicable statute, law, rule of court or otherwise.  Except for the foregoing
mandatory forum selection clause, all terms and provisions hereof and the rights
and obligations of the Borrower and Holder hereunder shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without reference to conflict of laws principles.


8.           Expenses.  The Borrower agrees to pay and reimburse the Holder upon
demand for all costs and expenses (including, without limitation, attorneys’
fees and expenses) that the Holder may incur in connection with (i) the exercise
or enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise); or (ii) the failure by the Borrower to perform or observe
any of the provisions hereof.  The provisions of this Section 8 shall survive
the execution and delivery of this Note, the repayment of any or all of the
Obligations, and the termination of this Note.

 
4

--------------------------------------------------------------------------------

 

9.           Waiver of Jury Trail.  THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR ANY OTHER LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR BETWEEN ANY
PARTY HERETO, AND THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO HOLDER OF
RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST HOLDER
AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR HOLDER ACCEPTING THIS NOTE FROM THE BORROWER. THE BORROWER’S
REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.


10.           Specific Shall Not Limit General; Construction.  No specific
provision contained in this Note shall limit or modify any more general
provision contained herein.  This Note shall be deemed to be jointly drafted by
the Borrower and the Holder and shall not be construed against any person as the
drafter hereof.


11.           Failure or Indulgence Not Waiver.  Holder shall not be deemed, by
any act of omission or commission, to have waived any of its rights or remedies
hereunder or under any Loan Documents, unless such waiver is in writing and
signed by Holder, and then only to the extent specifically set forth in the
writing.  A waiver on one event shall not be construed as continuing or as a bar
to or waiver of any right or remedy to a subsequent event.


12.           Notice.  Notice shall be given to each party at the address for
such party set forth in the Credit Agreement, and such notice shall be deemed
properly given in accordance with the notice provisions set forth in the Credit
Agreement.


13.           Usury Savings Clause.  Notwithstanding any provision in this Note
or the other Loan Documents, the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions, or other sums which may at any time be deemed to be interest,
shall not exceed the limit imposed by the usury laws of the jurisdiction
governing this Note or any other applicable law.  In the event the total
liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Note, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance of this Note immediately upon receipt of such sums
by the Holder hereof, with the same force and effect as though the Borrower had
specifically designated such excess sums to be so applied to the reduction of
such outstanding principal balance and the Holder hereof had agreed to accept
such sums as a penalty-free payment of principal; provided, however, that the
Holder of this Note may, at any time and from time to time, elect, by notice in
writing to the Borrower, to waive, reduce, or limit the collection of any sums
in excess of those lawfully collectible as interest rather than accept such sums
as a prepayment of the outstanding principal balance.  It is the intention of
the parties that the Borrower do not intend or expect to pay nor does the Holder
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.


14.           Binding Effect.  This Note shall be binding upon the Borrower and
the successors and assigns of the Borrower and shall inure to the benefit of
Holder and the successors and assigns of Holder.

 
5

--------------------------------------------------------------------------------

 


15.           Severability.  In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note.  The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.


16.           Participations.  Holder may from time to time sell or assign, in
whole or in part, or grant participations in this Note and/or the obligations
evidenced hereby, without any requirement to obtain the Borrower’s written
consent or approval.  The holder of any such sale, assignment or participation,
if the applicable agreement between Holder and such holder so provides, shall
be: (a) entitled to all of the rights, obligations and benefits of Holder (to
the extent of such holder’s interest or participation); and (b) deemed to hold
and may exercise the rights of setoff or banker’s lien with respect to any and
all obligations of such holder to the Borrower (to the extent of such holder’s
interest or participation), in each case as fully as though the Borrower was
directly indebted to such holder.  Holder may in its discretion give notice to
the Borrower of such sale, assignment or participation; however, the failure to
give such notice shall not affect any of Holder’s or such holder’s rights
hereunder.


17.           Amendments.  The provisions of this Note may be changed only by a
written agreement executed by the Borrower and Holder.


18.           Non-U.S. Status.  THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS.  THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES.  ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAW.  BY ACCEPTING THIS
OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT A UNITED STATES
PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC 6049(B)(4) OF THE
INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT IS NOT ACTING FOR
OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED
IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS THEREUNDER).




[Signature page follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Effective Date set forth above.


BORROWER:


THE MINT LEASING NORTH, INC.,
a Texas corporation




By:
  /s/Jerry Parish  
Name:
  Jerry Parish  
Title:
  President  



 

       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)



The foregoing instrument was acknowledged before me this  6  day of  February ,
2015 by  Jerry Parish , who is the  President  of The Mint Leasing North, Inc.
and is personally known to me or has produced  Driver's License  as
identification.


My Commission Expires:





  August 22, 2016   /s/Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    
Name of Notary typed or printed



 [Signature page to Promissory Note]



 
7

--------------------------------------------------------------------------------

 

 
 
EXHIBIT “A”


PAYMENT SCHEDULE



 Payment Date  Payment No.  Interest Payment  Princ. Payment
Redemption prem. %
Prem. Payable
Total Payable
Balance Outstanding
3/06/16 1
$9,166.67
     
$9,166.67
  4/06/15  2
$9,166.67
     
$9,166.67
  5/06/15 3
$9,166.67
$58,314.18
7%
$4,375.00
$71,855.84
$1,000,000.00
6/06/15 4 $8,632.12 $58,848.72
7%
$4,375.00
$71,855.84
$941,685.82
7/06/15 5
$8,092.67
$59,388.17
7%
$4,375.00
$71,855.84
$882,837.10
8/06/15 6 $7,548.28 $59,932.56
7%
$4,375.00
$71,855.84
$823,448.93
9/06/15 7 $6,998.90 $60,481.94
7%
$4,375.00
$71,855.84
$763,516.37
10/06/15 8 $6,444.48 $61,036.36
7%
$4,375.00
$71,855.84
$703,034.43
11/06/15  9 $5,884.98 $61,595.86
7%
$4,375.00
$71,855.84
$641,998.07
12/06/15  10 $5,320.35 $62,160.49
7%
$4,375.00
$71,855.84
$580,402.21
1/06/16  11 $4,750.55 $62,730.29
7%
$4,375.00
$71,855.84
$518,241.72
2/06/16  12 $4,175.52 $63,305.32
7%
$4,375.00
$71,855.84
$455,511.42
3/06/16  13 $3,595.22 $63,885.62
7%
$4,375.00
$71,855.84
$392,206.10
4/06/16  14 $3,009.60 $64,471.24
7%
$4,375.00
$71,855.84
$328,320.48
5/06/16  15 $2,418.62 $65,602.23
7%
$4,375.00
$71,855.84
$263,849.24
6/06/16  16 $1,822.21 $65,658.63
7%
$4,375.00
$71,855.84
$198,787.02
7/06/16  17 $1,220.34 $66,260.50
7%
$4,375.00
$71,855.84
$133,128.39
8/06/16  18 $612.96 $66,867.89
7%
$4,375.00
$71,855.84
$66,867.89


 
 
 
 

--------------------------------------------------------------------------------